



Exhibit 10.1
EXECUTION VERSION
 
REGISTRATION RIGHTS AGREEMENT
 
 
This REGISTRATION RIGHTS AGREEMENT, dated as of August 13, 2013 (this
“Agreement”), is entered into by and among J. C. Penney Company, Inc., a
Delaware corporation (the “Company”), and persons and entities listed on
Schedule A hereto (each, a “Holder” and together, the “Holders”).
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Definitions.  The following terms shall have the meanings ascribed
to them below:
 
 
“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments thereto.
 
 
“Board” has the meaning set forth in Section 2.06(a). 
 
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by applicable law or
executive order to close or are otherwise generally closed.
 
 
“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering either the Securities Act or the
Exchange Act.
 
 
“Common Stock” means the Company’s common stock of $0.50 par value (and any
other securities into which or for which the Common Stock may be converted or
exchanged pursuant to a dividend, stock split, plan of recapitalization,
reorganization, merger, sale of assets or otherwise).
 
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
 
“Covered Person” has the meaning set forth in Section 3.01. 
 
 
“Damages” has the meaning set forth in Section 3.01.
 
 
“Demand Registration” has the meaning set forth in Section 2.01(a). 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
 
“Holder” and “Holders” has the meaning set forth in the preamble to this
Agreement, and shall include any Permitted Transferee that becomes a Holder
pursuant to Section 4.04. 
 
 
“Holders’ Counsel” has the meaning set forth in Secion 2.03. 
 
“Indemnified Party” has the meaning set forth in Section 3.03. 
 
“Indemnifying Party” has the meaning set forth inSection 3.03. 
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Participating Holders” shall mean Holders participating in the registration
relating to the Registrable Securities.
 
“Permitted Transferee” has the meaning set forth in Section 4.04. 
 
“Person” shall be interpreted broadly to include, among others, any individual,
general or limited partnership, corporation, limited liability or unlimited
liability company, joint venture, estate, trust, group, association or other
entity of any kind or structure.
 
“Piggyback Registration” has the meaning set forth in Section 2.02(a). 
 
“register”, “registered” and “registration” shall mean any registration effected
by preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement.
 
“Registrable Securities” means the shares of Common Stock (x) beneficially owned
by any of the Holders prior to the date of this Agreement and/or (y) acquired by
any Holder by way of a dividend, stock split, recapitalization, plan of
reorganization, merger, sale of assets or otherwise.  As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (i) they are sold or otherwise transferred pursuant to an effective
registration statement under the Securities Act, (ii) they have been sold under
Rule 144 (or any similar provision then in force) under the Securities Act,
(iii) they have been sold or otherwise transferred to any Person other than to a
Holder or Permitted Transferee, (iv) such shares of Common Stock shall have
ceased to be outstanding.
 
“Registration Request” has the meaning set forth in Section 2.01(a). 
 
“Registration Statement” means any registration statement of the Company on an
appropriate registration form under the Securities Act that covers any of the
Registrable Securities, including the prospectus, amendments and supplements
thereto, and all exhibits and material incorporated by reference therein.
 
“Request Date” means the date of the applicable Request Notice.
 
“Request Notice” has the meaning set forth in Section 2.01(a). 
 
“Requesting Holder” has the meaning set forth in Section 2.01(a). 
 
“Scheduled Black-out Period” means any applicable blackout period under the
Company’s existing insider trading policy as of the date hereof.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
 
“Stockholder Agreement” means that certain letter agreement, dated August 19,
2011, by and between the Company and Pershing Square Capital Management, L.P.,
in its capacity as investment advisor to certain funds and on behalf of its
controlled affiliates, as amended to date.
 
 
 “Suspension Notice” has the meaning set forth in Section 2.06(a). 
 
 
“Transfer” means with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
beneficial ownership thereof, and each agreement, arrangement or understanding,
whether or not in writing, to effect any of the foregoing, and as a verb,
“Transfer” shall have a correlative meaning; provided, that a pledge,
hypothecation, encumbrance or similar disposition shall not be deemed a Transfer
if it is in the ordinary course.
 
 
“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.
 
 
“Underwriters’ Maximum Number” means, for any Demand Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing Underwriter(s) of such registration, in the light of
marketing factors (including an adverse effect on the per share offering price),
be limited.
 
 
ARTICLE II
 
REGISTRATION RIGHTS
 
 
Section 2.01 Demand For Registration; Underwritten Offering.
 
 
(a) Requests for Registration.  Subject to the blackout provisions contained in
Section 2.06, the limitations set forth in this Section 2.01 and payment of
expenses as described in Section 2.03, a Holder or group of Holders (such Holder
or group of Holders, the “Requesting Holder(s)”) shall have the right to require
the Company to effect one or more registrations with respect to the sale of
Registrable Securities beneficially owned by such Requesting Holder(s) for a
registration under the Securities Act (a “Registration Request”) by delivering a
written request therefor (a “Request Notice”) to the Company specifying the
number of Registrable Securities to be included in such registration by the
Requesting Holder(s).  In no event shall the Requesting Holder(s) make a
Registration Request under this Section 2.01(a) to offer in the aggregate less
than 5,000,000 shares (subject to adjustments for stock splits and
recapitalizations) of Registrable Securities.  Any registration requested by a
Holder or Holders pursuant to this Section 2.01(a) is referred to in this
Agreement as a “Demand Registration.”  The Company shall not be obliged under
this Section 2.01(a) to effect more than two (2) Demand Registrations during any
twelve-month period or four (4) Demand Registrations in total.  For the
avoidance of doubt, the Company, at its sole option, may elect to utilize an
existing Registration Statement for the purpose of registering any Registrable
Securities covered by a Demand Registration.
 
 
(b) Underwriting.  If the offering of the Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten public
offering, the Requesting Holder(s) shall select one or more investment banking
firms of national standing reasonably acceptable to the Company to be the
Underwriters for the offering.  The Company and the Requesting Holder(s) shall
enter into an underwriting agreement in customary form with the managing
Underwriters.
 
 
 
(c) Priority on Demand Registration.  If, in connection with an underwritten
Demand Registration, the managing Underwriter(s) give written advice to the
Requesting Holder(s) or the Company of an Underwriters’ Maximum Number, then the
Requesting Holders(s) or the Company, as applicable, shall so advise the Company
and all Requesting Holder(s) and the Company will be obligated and required to
include in such registration only the Underwriters’ Maximum Number, which
securities will be so included in the following order of priority: (i) first,
Registrable Securities of the Requesting Holder(s), pro rata on the basis of the
aggregate number of Registrable Securities owned by all Requesting Holder(s) who
have delivered written requests for registration pursuant to this Section 2.01 
(provided, that if the aggregate number of Registrable Securities of the
Requesting Holder(s) to be included in the Demand Registration is less than 75%
of the number requested to be so included by such Requesting Holder(s), the
Requesting Holder(s) may withdraw such Demand Request by giving notice to the
Company within three (3) days; if withdrawn, the Demand Request shall be deemed
not to have been made for all purposes of this Agreement), (ii) second, any
shares of Common Stock to be sold by the Company and (iii) third, any shares of
Common Stock requested to be included pursuant to the exercise of other
contractual registration rights granted by the Company (other than Holders), pro
rata among such holders (if applicable) on the basis of the aggregate number of
securities requested to be included by such holders.
 
 
 
(d) Effected Demand Registration.  An offering pursuant to Section 2.01(a) shall
not be counted as a Demand Registration unless such offering is completed;
provided, however, that if the offering contemplated by a Request Notice does
not close within ninety (90) days of the later of (a) effectiveness of
registration and (b) in the case of a registration pursuant to a registration
statement dated prior to the Request Notice, the provision of a final
preliminary prospectus or final preliminary prospectus supplement for
distribution to potential investors, despite the commercially reasonable efforts
of the Company, such offering shall be counted as a Demand Registration, and the
Company shall have no further obligations to effect such offering.  The Company
shall act promptly to effectuate a Demand Registration and no later than five
(5) days from the date thereof begin to take all actions reasonably necessary to
effectuate such Demand Registration.
 
 
 
 
Section 2.02 Piggyback Registration.
 
 
                  (a)  Notice of Piggyback Registration.  If the Company
proposes to register any of its equity securities under the Securities Act
either for the Company’s own account or for the account of any of its
stockholders (other than for Holder(s) pursuant to Section 2.01 or pursuant to
registrations on Form S-4 or any successor form, on Form S-8 or any successor
form relating solely to securities issued pursuant to any benefit plan, an
offering of securities solely to then-existing stockholders of theCompany, a
dividend reinvestment plan, an exchange offer or a registration on any
registration form which does not permit secondary sales or does not include
substantially the same information as would be required to be included in a
Registration Statement) (each such registration not withdrawn or abandoned prior
to the effective date thereof being herein called a “Piggyback Registration”),
the Company will give written notice to all Holders of such proposal not later
than the twentieth (20th) day prior to the anticipated filing date of such
Piggyback Registration.
 
 
(b) Piggyback Rights.  Subject to the provisions contained in Section 2.02(c)
and payment of expenses as described in Section 2.03, the Company will use
commercially reasonable efforts to include in each Piggyback Registration such
Registrable Securities as requested in a written notice from any Holder
delivered to the Company no later than ten (10) days following delivery of the
notice from the Company specified in Section 2.02(a). 
 
 
 
(c) Priority on Piggyback Registrations.  If a Piggyback Registration is an
underwritten registration, and the managing Underwriter(s) shall give written
advice to the Company of an Underwriters’ Maximum Number, then securities will
be included in the following order of priority: (i) equity securities proposed
to be included in such Piggyback Registration by the Company for its own
account, or on the account of such holder or holders for whom or for which the
registration was originally being effected pursuant to demand or other
registration rights, as applicable, and (ii) if the Underwriters’ Maximum Number
exceeds the number of securities proposed to be included pursuant to clause (i),
then such excess, up to the Underwriters’ Maximum Number, shall be allocated pro
rata to Participating Holders and any holders of other piggyback registration
rights on the basis of the number of securities requested to be included therein
by each such Person.  If a Piggyback Registration is not an underwritten
registration, the Company will include any securities requested by a Holder to
be included therein by each such Person consistent with the priority provisions
of this Section 2.02(c).
 
 
(d) Selection of Underwriter(s).  If the Piggyback Registration is proposed to
be underwritten, the Company will so advise the Holders in the notice referred
to in Section 2.02(a).  In such event, the right of any Holder to registration
pursuant to this Section 2.02  will be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting.  The Company, or the holder or
holders for whom or for which such registration was originally being effected
pursuant to demand or other registration rights, as applicable, shall have the
sole right to select the managing Underwriter(s) in any such underwritten
Piggyback Registration.
 
            Section 2.03 Registration Expenses.  In connection with
registrations pursuant to Section 2.01 or 2.02 hereof, except as set forth in
the last two sentences of this Section 2.03, the Company shall pay all of the
costs and expenses incurred in connection with its obligations hereunder and the
registration and sale of such Registrable Securities thereunder, including,
without limitation, (i) processing, duplicating and printing expenses,
including, without limitation, expenses of printing any prospectuses or issuer
free writing prospectuses, (ii) fees and expenses and disbursements of counsel
for the Company and fees and expenses for independent certified public
accountants retained by the Company (including, without limitation, the expenses
of any comfort letters or costs associated with the delivery by independent
certified public accountants of a comfort letter or comfort letters requested),
and (iii) fees and expenses of any special experts retained by the Company in
connection with such registration. Each Participating Holder shall be solely
responsible for (i) any underwriting fees, discounts or commissions on account
of such  Participating Holder’s shares, (ii) the fees and expenses and
disbursements of counsel for any Participating Holder (“Holders’ Counsel”)
attributable to the sale of Registrable Securities pursuant to a Registration
Statement, (iii) registration and filing fees and expenses payable to the
Commission on account of sales by Participating Holders, (iv) fees and expenses
incurred in connection with listing the Registrable Securities for trading on a
national securities exchange, including, without limitation, fees and expenses
of The New York Stock Exchange, (v) fees and expenses, if any, incurred with
respect to any filing with FINRA and (vi) fees and expenses of compliance with
state securities or blue sky laws (including reasonable fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities on account of sales by Participating Holders). The Participating
Holder(s) shall only be responsible for payment of any amounts pursuant to the
immediately preceding sentence on a pro rata basis in the event other securities
are being registered other than such Participating Holder’s Registrable
Securities.
 
 
Section 2.04 Registration Procedures.  In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each
Participating Holder advised in writing as to the initiation of each
registration and as to the completion thereof.  In connection with any such
registration (in each case, to the extent applicable):
 
 
 
                       (a)  The Company shall provide the Participating Holders
and their counsel with a reasonable opportunity to review, and comment on, the
Registration Statement with respect to Registrable Securities prior to the
filing thereof with the Commission, and the Company shall consider and respond
to all such comments in good faith.  The Company shall prepare and file with the
Commission a Registration Statement with respect to such Registrable Securities
and use its commercially reasonable efforts to cause such Registration Statement
to become effective, or prepare and file with the Commission a prospectus or a
prospectus supplement, as applicable, with respect to such Registrable
Securities pursuant to an effective Registration Statement and, upon the request
of the holders of a majority of the Registrable Securities registered
thereunder, keep such Registration Statement effective or such prospectus or
prospectus supplement current, until the earlier of (i) the date on which all
Registrable Securities covered thereby have been sold pursuant to such
registration and (ii) the expiration of ninety (90) days after the later of (A)
such registration statement becomes effective or (B) in the case of a
registration pursuant to a registration statement dated prior to the Request
Notice, the provision of a final preliminary prospectus or final preliminary
prospectus supplement to the Underwriters for distribution to potential
investors.  The Participating Holders may request, and subject to the Company’s
approval, which shall not be unreasonably withheld or delayed, the Company will
include, a plan of distribution section in such registration statement,
prospectus or prospectus supplement provided by the Participating Holders and
the Underwriters of such offering.
 

 
                       (b) The Company will prepare and file with the Commission
such amendments and supplements to the Registration Statement, prospectus,
prospectus supplement or any issuer free writing prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act applicable to it with respect to the
disposition of Registrable Securities covered thereby for the period set forth
in Section 2.06(a).
 
 
 
                       (c)  Prior to filing a Registration Statement, a
prospectus or any issuer free writing prospectus or any amendment or supplement
to such Registration Statement, prospectus or issuer free writing prospectus,
the Company will make available to (i) each Participating Holder, (ii) Holders’
Counsel and (iii) each Underwriter of the Registrable Securities covered by such
Registration Statement, copies of such Registration Statement, prospectus or
issuer free writing prospectus and each amendment or supplement as proposed to
be filed, together with any exhibits thereto, and thereafter, furnish to such
Participating Holders, Holders’ Counsel and Underwriters, if any, such number of
copies of such Registration Statement, prospectus or issuer free writing
prospectus and each amendment and supplement thereto, the prospectus included in
such Registration Statement (including each preliminary prospectus) and such
other documents or information as such Participating Holder, Holders’ Counsel or
Underwriters may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the plan of distribution set forth
in the prospectus included in the Registration Statement.
 
 
 
                      (d)  The Company will promptly notify each Participating
Holder of any stop order issued or threatened by the Commission and use
commercially reasonable efforts, at the Participating Holders’ expense, to
prevent the issuance of such stop order or, if issued, to remove it as soon as
reasonably possible.
 
 
 
                      (e)  On or prior to the date on which the Registration
Statement is declared effective, the Company shall use commercially reasonable
efforts to register or qualify such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any Participating Holder
reasonably requests and do any and all other lawful acts and things which may be
necessary or advisable to enable the Participating Holders to consummate the
disposition in such jurisdictions of such Registrable Securities, and use
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective while the Registration Statement is
effective; provided, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph (e), (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction.
 
 
 
                      (f)  The Company will notify each Participating Holder,
Holders’ Counsel and the Underwriter promptly and confirm such notice in
writing, (i) when any prospectus, prospectus supplement, post-effective
amendment or issuer free writing prospectus has been filed and, with respect to
a Registration Statement or any post-effective amendment, when the same has
become effective, (ii) of any request by the Commission or any other federal or
state governmental authority for amendments or supplements to a Registration
Statement, prospectus or issuer free writing prospectus for additional
information to be included in any Registration Statement, prospectus or issuer
free writing prospectus, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that makes
any statement made in a Registration Statement or any related prospectus or
issuer free writing prospectus or any document incorporated or deemed to be
incorporated by reference therein untrue or that requires the making of any
changes in such Registration Statement, prospectus, issuer free writing
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement, prospectus or
issuer free writing prospectus not misleading in light of the circumstances in
which they were made; and, as promptly as practicable thereafter, prepare and
file with the Commission a supplement or amendment to such Registration
Statement, prospectus or issuer free writing prospectus so that such
Registration Statement, prospectus or issuer free writing prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  Each Participating Holder hereby agrees
to keep any disclosures under subsection (iv) above confidential until such time
as a supplement or amendment is filed or the Company has otherwise publicly
disclosed such information.  Subject to Section 2.06, the Company hereby agrees
to promptly file such supplement or amendment or otherwise publicly disclose
such information upon written request of any Participating Holder.
 
 
 
                   (g)  The Company shall have appropriate officers of the
Company (i) prepare and make presentations at any “road shows” and before
analysts and rating agencies, as the case may be, not to exceed five (5)
Business Days in duration (to be scheduled in a collaborative manner so as not
to unreasonably interfere with the conduct of the business of the Company), (ii)
take other actions to obtain ratings for any Registrable Securities and (iii)
otherwise use their commercially reasonable efforts to cooperate as reasonably
requested by the underwriters in the offering, marketing or selling of the
Registrable Securities.
 
 
 
                  (h)  The Company will furnish customary closing certificates
and other deliverables to the Underwriter(s) and the Participating Holders and
enter into customary agreements satisfactory to the Company (including, if
applicable, an underwriting agreement in customary form) and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities.
 
 
 
                 (i)  The Company will make available for inspection by any
Underwriter participating in any disposition pursuant to such Registration
Statement, and any attorney, accountant or other agent retained by any such
Participating Holder or Underwriter (in each case after reasonable prior notice
and at reasonable times during normal business hours and without unnecessary
interruption of the Company’s business or operations), all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors, employees and independent accountants to
supply all information reasonably requested by any such Participating Holder,
Underwriter, attorney, accountant or agent in connection with such Registration
Statement.
 
 
 
                 (j)  The Company shall use commercially reasonable efforts to
cause, at the Participating Holders’ expense, all such Registrable Securities
registered pursuant hereunder to be listed on each national securities exchange
on which similar securities of the same class issued by the Company are then
listed.
 
 
                 (k) The Company shall use commercially reasonable efforts to
ensure the obtaining of all necessary approvals from FINRA.
 
 
 
                 (l) The Company shall furnish to each Participating Holder a
copy of all documents filed with and all material correspondence from or to the
Commission in connection with any such offering of Registrable Securities.
 
 
 
 
 
                       (m)  The Company shall use its commercially reasonable
efforts to furnish to the lead Underwriter, addressed to the Underwriters, (1)
an opinion of counsel for the Company (which may be the Company’s General
Counsel), dated the effective date of the Registration Statement and the closing
of the sale of any securities thereunder, as well as a consent to be named in
the Registration Statement or any prospectus thereto, and (2) comfort letters as
well as an audit opinion and consent to be named in the Registration Statement
or any prospectus relating thereto signed by the Company’s independent public
accountants who have examined and reported on the Company’s financial statements
included in the Registration Statement covering substantially the same matters
with respect to the Registration Statement (and the prospectus or any issuer
free writing prospectus included therein) and (in the case of the accountants’
comfort letters) with respect to events subsequent to the date of the financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ comfort letters delivered to the underwriters in underwritten
public offerings of securities, to the extent that the Company is required to
deliver or cause the delivery of such opinion or comfort letters to the
underwriters in an underwritten public offering of securities.
 
             Section 2.05 Participating Holders’ Obligations.  The Company may
require each Participating Holder to promptly furnish in writing to the Company
such information regarding the distribution of the Registrable Securities as the
Company may from time to time reasonably request and such other information as
may be legally required in connection with such registration, including, without
limitation, all such information as may be requested by the Commission.  Each
Participating Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.04(f) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Participating Holder’s receipt of the copies of the
supplemented or amended prospectus or issuer free writing prospectus
contemplated bySection 2.04(f) hereof, and, if so directed by the Company, such
Participating Holder will deliver to the Company all copies, other than
permanent file copies then in such Participating Holder’s possession and
retained solely in accordance with record retention policies then-applicable to
such Participating Holder, of the most recent prospectus or issuer free writing
prospectus covering such Registrable Securities at the time of receipt of such
notice.
 
 
Section 2.06 Blackout Provisions.
 
 
                       (a)  Notwithstanding anything in this Agreement to the
contrary, beginning on the day that is ninety (90) days following August 22,
2013, by delivery of written notice to the Participating Holders (a “Suspension
Notice”) stating which one or more of the following limitations shall apply to
the addressee of such Suspension Notice, the Company may (1) postpone effecting
a registration under this Agreement, or (2) require such addressee to refrain
from disposing of Registrable Securities under the registration, in either case
with respect to clauses (w) and (x) in the following sentence, (A) for a period
of no more than ninety (90) consecutive days from the delivery of such
Suspension Notice (which period may not be extended or renewed) and (B) for not
more than three periods in any twelve (12) month period and not more than ninety
(90) days in the aggregate in any twelve (12) month period, it being understood
that any postponement or delay in disposition of Registrable Securities pursuant
to clause (y) in the following sentence which occurs during or immediately
adjacent to a delay or postponement pursuant to clause (w) or (x) in the
following sentence shall count towards such ninety (90) day limit.  The Company
may postpone effecting a registration or apply the limitations on dispositions
specified in clause 2 of this Section 2.06(a)  if (w) the Board of Directors of
the Company (the “Board”) in good faith determines that such registration or
disposition would materially impede, delay or interfere with any material
transaction then pending or proposed to be undertaken by the Company or any of
its subsidiaries, (x) the Board in good faith determines that the Company is in
possession of material non-public information the disclosure of which during the
period specified in such notice the Board reasonably believes would not be in
the best interests of the Company or (y) during any Scheduled Black-Out Period,
provided any such postponement pursuant to this clause (y) shall not extend
longer than such Scheduled Black-Out Period.
 
 
                       (b)  If the Company shall take any action pursuant to
clause 2 of Section 2.06(a) with respect to any Participating Holder in a period
during which the Company shall be required to cause a Registration Statement to
remain effective under the Securities Act and the prospectus to remain current,
such period shall be extended for such Participating Holder by one (1) day
beyond the end of such period for each day that, pursuant to Section 2.06(a) the
Company shall require such Participating Holder to refrain from disposing of
Registrable Securities owned by such Participating Holder.
 
           Section 2.07 Exchange Act Registration.  The Company will use its
commercially reasonable efforts to timely file with the Commission such
information as the Commission may require under Section 13(a) or Section 15(d)
of the Exchange Act and the Company shall use its commercially reasonable
efforts to take all action as may be required as a condition to the availability
of Rule 144 under the Securities Act with respect to its Common Stock.
 
 
 
 
ARTICLE III
 
INDEMNIFICATION
 
 
 
           Section 3.01 Indemnification by the Company.  With respect to each
Registration which has been effected pursuant to Secion 2.01 or Section 2.02,
the Company agrees, notwithstanding the termination of this Agreement, to
indemnify and hold harmless, to the fullest extent permitted by law, each
Participating Holder and each of its managers, members, partners, officers,
directors, employees and agents, and each Person, if any, who controls such
Participating Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and any controlled Affiliate of such
Participating Holder, together with the managers, members, partners, officers,
directors, employees and agents of such controlling Person (each such Person
being referred to herein as a “Covered Person”), from and against any and all
losses, claims, damages, liabilities, reasonable attorneys’ fees, costs and
expenses of investigating and defending any such claim (collectively, “Damages”)
and any action in respect thereof to which such Participating Holder, and any
such Covered Person may become subject under the Securities Act or otherwise,
insofar as such Damages (or proceedings in respect thereof) arise out of, or are
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (including any prospectus or issuer
free writing prospectus) (or any amendment or supplement thereto), or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or issuer free writing prospectus, in light of the circumstances in
which they were made) not misleading, and shall reimburse such Participating
Holder and each such Covered Person for any legal and other expenses reasonably
incurred by such Participating Holder or Covered Person in investigating or
defending or preparing to defend against any such Damages or proceedings;
provided, however, that the Company shall not be liable to in any such case to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon (A) an untrue
statement or alleged untrue statement, or omission or alleged omission, made or
incorporated by reference in such Registration Statement, any such prospectus,
issuer free writing prospectus or preliminary prospectus or any amendment or
supplement thereto, or any document incorporated by reference therein, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by any Participating Holder, Covered Person or
Underwriter expressly for use therein; (B) any Participating Holder’s or
Underwriter’s failure to deliver to a purchaser of Registrable Securities, a
copy of the Registration Statement (including any prospectus or issuer free
writing prospectus) (or any amendment or supplement thereto) or to otherwise
comply with applicable securities laws; or (C) the settlement of any claim that
is effected without the prior written consent of the Company, which consent
shall not be unreasonably withheld by the Company.
 
 
 
           Section 3.02 Indemnification by the Participating Holders.  Each of
the Participating Holders agree, jointly and severally, to indemnify and hold
harmless the Company, its officers, directors, employees, agents, each
underwriter and each Person, if any, who controls the Company or any of its
subsidiaries within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act and any controlled Affiliate of the Company or any of its
subsidiaries, together with the managers, members, partners, officers,
directors, employees and agents of such Person, to the same extent as the
foregoing indemnity from the Company to the Participating Holders, for
information related to the Participating Holders or a Covered Person, or their
plan of distribution, furnished in writing by the Participating Holders or any
Covered Person to the Company expressly for use in any Registration Statement,
prospectus or issuer free writing prospectus, or any amendment or supplement
thereto, or any preliminary prospectus.  No Holder shall be required to
indemnify any Person pursuant to this Secion 3.02 for any amount in excess of
the net proceeds of the Registrable Securities sold for the account of such
Holder.
 
 
          Section 3.03 Conduct of Indemnification Proceedings.  Promptly after
receipt by any Person (an “Indemnified Party”) of notice of any claim or the
commencement of any action in respect of which indemnity may be sought pursuant
to Section 3.01 or 3.02, the Indemnified Party shall, if a claim in respect
thereof is to be made against the Person against whom such indemnity may be
sought (an “Indemnifying Party”), notify the Indemnifying Party in writing of
the claim or the commencement of such action; provided that the failure to
notify the Indemnifying Party shall relieve the Indemnifying Party from
liability that it may have to an Indemnified Party otherwise than under  Section
3.01 or 3.02 to the extent of any prejudice resulting therefrom.  If any such
claim or action shall be brought against an Indemnified Party, and it shall
notify the Indemnifying Party thereof, the Indemnifying Party shall be entitled
to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party.  After notice from the Indemnifying Party to the Indemnified
Party of its election to assume the defense of such claim or action, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof other than reasonable out-of-pocket costs of investigation;
provided, that the Indemnified Party shall have the right to employ separate
counsel to represent the Indemnified Party who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, but the fees and expenses of
such counsel shall be for the account of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable opinion of counsel to such
Indemnified Party representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interest between them, it
being understood, however, that the Indemnifying Party shall not, in connection
with any one such claim or action or separate but substantially similar or
related claims or actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for all Indemnified Parties.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party.  Whether or not the defense of
any claim or action is assumed by the Indemnifying Party, such Indemnifying
Party will not be subject to any liability for any settlement made without its
written consent.
 
 
 
           Section 3.04 Contribution.  If the indemnification provided for
pursuant to this Article III is due in accordance with the terms hereof, but is
held by a court to be unavailable or unenforceable in respect of any Damages
referred to herein, then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Damages in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which result in such Damages as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
on the one hand and of the Indemnified Party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party, and by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  In no event shall
the liability of any Holder hereunder be in excess of the net proceeds of the
Registrable Securities sold for the account of such Holder or the amount for
which such Indemnifying Party would have been obligated to pay by way of
indemnification if the indemnification provided in this Article III.
 
 
 
ARTICLE IV
 
MISCELLANEOUS
 
 
 
            Section 4.01 Holdback.  Each Holder of Registrable Securities agrees
to enter into a lock-up agreement with the managing Underwriter for any
underwritten offering of the Company’s equity securities by the Company (whether
or not Registrable Securities are included in such offering), containing terms
reasonably acceptable to such managing Underwriter, covering the period
commencing on the date of the underwriting agreement pertaining to such offering
and ending on the 75th day after the date of such underwriting agreement.
 
 
            Section 4.02 Termination of Registration Rights.  The rights in
Article II and Section 4.01 granted under this Agreement shall terminate on the
date that the Holders collectively beneficially own less than 5% of the Common
Stock.
 
 
            Section 4.03 Amendment and Modification.  This Agreement may be
amended, modified and supplemented, and any of the provisions contained herein
may be waived, only by a written instrument signed by the Company and each
Holder, provided that the addition of a Permitted Transferee as a Holder
hereunder shall not constitute an amendment or modification for purposes of
this Section 4.03.
 
 
Section 4.04 Assignment; Binding Effect; Entire Agreement.  The rights and
obligations hereunder may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder or to any member, partner or stockholder of
any such Holder (a “Permitted Transferee”) without the consent of the Company or
the other Holders.  Such assignment shall be effective upon receipt by the
Company of (x) written notice from the Holder certifying that the transferee is
a Permitted Transferee, stating the name and address of the Permitted Transferee
and identifying the amount of Registrable Securities with respect to which the
rights under this Agreement are being transferred, and (y) a written agreement
from the Permitted Transferee to be bound by all of the terms of this
Agreement.  Upon receipt of the documents referenced in (x) and (y) above, the
Permitted Transferee shall thereafter be deemed to be a “Holder.”  Except as set
forth above, this Agreement and the rights and obligations hereunder may not be
assigned by any party hereto without the prior written consent of each of the
other parties hereto.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.  This Agreement and the Stockholder Agreement
collectively set forth the entire agreement and understanding between the
parties as to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them
with respect to the subject matter hereof.
 
Section 4.05 Severability.  In the event that any provision of this Agreement or
the application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.
 
Section 4.06 Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including fax or similar writing) and shall
be given to:
 
 
If to the Company:
                        J. C. Penney Company, Inc.
                        6501 Legacy Drive
                        Plano, Texas 75024
                        Email : jdhillon@ jcp.com
                        Facsimile:  (972) 431-1977
Attention:  Executive Vice President, General Counsel and Secretary
 
With a copy (which shall not constitute notice) to:
 


Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Suite 2700
Chicago, Illinois 60606
Email: charles.mulaney@skadden.com
Facsimile:  (312) 407-0411
Attention:   Charles W. Mulaney, Jr.
Peter C. Krupp
 
 
 
 
 
If to the Holders:
                        Pershing Square Capital Management, L.P.
                        888 Seventh Ave., 42nd Floor
                        New York, New York 10106
                        Facsimile:  (212) 286-1133
                        Email: rjk@persq.com
                        Attention:  Roy J. Katzovicz
 
With a copy (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Facsimile:  (212) 446-4900
Email: sfraidin@kirkland.com
Attention:   Stephen Fraidin
Christian O. Nagler
 
or such other address or fax number as such party may hereafter specify for the
purpose of giving such notice to such party.  Each such notice, request or other
communication shall be deemed to have been received (a) if given by fax, when
such fax is transmitted to the fax number specified pursuant to this Section
4.06 and appropriate confirmation is received, or (b) if given by any other
means, when delivered in person or by overnight courier or two (2) Business Days
after being sent by registered or certified mail (postage prepaid, return
receipt requested).
 
             Section 4.07 Headings.  The headings in this Agreement are for
convenience of reference only and shall not constitute a part of this Agreement,
nor shall they affect their meaning, construction or effect.
 
 
             Section 4.08 Counterparts.  This Agreement may be executed via
facsimile or electronic transmission and in any number of counterparts, each of
which shall be deemed to be an original instrument and all of which together
shall constitute one and the same instrument.
 
             Section 4.09 Remedies.  In the event of a breach or a threatened
breach by any party to this Agreement of its obligations under this Agreement,
any party injured or to be injured by such breach will be entitled to specific
performance, without posting a bond, of its rights under this Agreement or to
injunctive relief, in addition to being entitled to exercise all rights provided
in this Agreement and granted by law, it being agreed by the parties that the
remedy at law, including monetary damages, for breach of any such provision will
be inadequate compensation for any loss and that any defense or objection in any
action for specific performance or injunctive relief that a remedy at law would
be adequate is waived.
 
            Section 4.10 Governing Law; Jurisdiction; Waiver of Jury
Trial.  This Agreement and any claim, controversy or dispute arising under or
related to this Agreement and/or the interpretation and enforcement of the
rights and duties of the parties shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof. Each of the Holders and the Company (a)
irrevocably and unconditionally submits to the sole and exclusive jurisdiction
of the Chancery Court of the State of Delaware (or, if the Delaware Court of
Chancery lacks jurisdiction over the action or proceeding, the sole and
exclusive forum shall be another state or federal court located within the State
of Delaware) for purposes of all legal proceedings arising out of or relating to
this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction and venue by motion or other request for leave from any
such court, (c) agrees that it shall not bring any action relating to this
Agreement or otherwise in any court other than the Chancery Court of the State
of Delaware (or, if the Delaware Court of Chancery lacks jurisdiction over the
action or proceeding, the sole and exclusive forum shall be another state or
federal court located within the State of Delaware) and (d) irrevocably waives
the right to trial by jury.
 
 
[Signature page follows]
 







 
 
 
 
 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
 
J. C. PENNEY COMPANY, INC.
 
By: /s/ Kenneth H. Hannah
      Name: Kenneth H. Hannah
      Title:    Executive Vice President and Chief
                   Financial Officer


 
PERSHING SQUARE CAPITAL
MANAGEMENT, L.P.
 
By: PS Management GP, LLC, its General Partner
 
By: /s/ William A. Ackman
      Name:  William A. Ackman
      Title:     Managing Member
 




 




 


 





 
 
 
 
 



 
Schedule A
 
Holders
 
Pershing Square Capital Management, L.P.
 
PS Management GP, LLC
 
Pershing Square GP, LLC
 
William A. Ackman
 
The Pershing Square Funds (as such term is defined in the Schedule 13D filed by
Pershing Square Capital Management, L.P., PS Management GP, LLC, Pershing Square
GP, LLC and William A. Ackman with respect to the Company, as amended to the
date hereof)
 


 



